Per Curiam.

The Court of Appeals was in error in ordering petitioner released from custody in the habeas corpus proceeding. The remedy for review of any errors or irregularities in the conduct of the proceeding in which petitioner was refused release from jail is by appeal and not by a habeas corpus proceeding, since the committing court had jurisdiction of the subject matter and the person of petitioner. Ellis v. State, 158 Ohio St., 489, 110 N. E. (2d), 179.
The judgment of the Court of Appeals is reversed and petitioner remanded to custody.

Judgment reversed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.